Title: From Thomas Jefferson to John Trumbull, 9 November 1788
From: Jefferson, Thomas
To: Trumbull, John



Dear Sir
Paris Nov. 9. 1788.

I wrote you on the 1st. instant. A hope that the present may reach you before Mr. Payne the bookseller sends off his package of books, induces me to pray you to send me at the same time 4. ream of 4to. copying paper of the best and whitest quality from Woodmason stationer Leadenhall. This can come packed in the same box with the books. I have no news from America since early in September. The Notables here are in session: but as yet no judgment can be formed of what they will do. My love to our two female friends. Yours affectionately,

Th: Jefferson

